          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 1 of 14


1    BLANK ROME LLP
     Ana Tagvoryan (SBN 246536)
2    atagvoryan@blankrome.com
     Harrison Brown (SBN 291503)
3    hbrown@blankrome.com
     Dustin Moaven (SBN 320939)
4    dmoaven@blankrome.com
     2029 Century Park East | 6th Floor
5    Los Angeles, CA 90067
     Telephone:    424.239.3400
6    Facsimile:    424.239.3434

7    Attorneys for Defendant
     PTGMB LLC
8

9                                 UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA

11

12   KELLI ROTH, individually and on behalf of all     Case No. 1:20-cv-00231-SAB
     others similarly situated,
13                                                     STIPULATED PROTECTIVE ORDER
                                  Plaintiff,
14
             v.
15
     PTGMB LLC D/B/A MERCEDES-BENZ OF
16   FRESNO, a California limited liability company,
17                                Defendant.
18

19
20

21

22

23

24

25

26
27

28

     158697.00601/123467462v.3
                                     STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 2 of 14



1            1.      PURPOSES AND LIMITATIONS

2            Disclosure and discovery activity in this action are likely to involve production of

3    confidential, proprietary, or private information for which special protection from public disclosure

4    and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

5    the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

6    Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

7    or responses to discovery and that the protection it affords from public disclosure and use extends

8    only to the limited information or items that are entitled to confidential treatment under the

9    applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

10   this Stipulated Protective Order does not entitle them to file confidential information under seal; the

11   Local Rules of the United States District Court for the Eastern District of California set forth the

12   procedures that must be followed and the standards that will be applied when a party seeks

13   permission from the court to file material under seal.

14           2.      DEFINITIONS

15           2.1     Challenging Party:     a Party or Non-Party that challenges the designation of

16   information or items under this Order.

17           2.2     “CONFIDENTIAL” Information or Items:           information (regardless of how it is

18   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
19   Civil Procedure 26(c).

20           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

21   as their support staff).

22           2.4     Designating Party: a Party or Non-Party that designates information or items that it

23   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

24           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

25   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

26   transcripts, and tangible things), that are produced or generated in disclosures or responses to
27   discovery in this matter.

28
     158697.00601/123467462v.3                          2
                                      STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 3 of 14



1            2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

2    the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

3    consultant in this action.

4            2.7     House Counsel:      attorneys who are employees of a party to this action. House

5    Counsel does not include Outside Counsel of Record or any other outside counsel.

6            2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

7    entity not named as a Party to this action.

8            2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action

9    but are retained to represent or advise a party to this action and have appeared in this action on

10   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

11           2.10    Party: any party to this action, including all of its officers, directors, employees,

12   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

13           2.11    Producing Party:      a Party or Non-Party that produces Disclosure or Discovery

14   Material in this action.

15           2.12    Professional Vendors: persons or entities that provide litigation support services

16   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

17   storing, or retrieving data in any form or medium) and their employees and subcontractors.

18           2.13    Protected Material:    any Disclosure or Discovery Material that is designated as
19   “CONFIDENTIAL.”

20           2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

21   Producing Party.

22           3.      SCOPE

23           The protections conferred by this Stipulation and Order cover not only Protected Material (as

24   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

25   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

26   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
27   However, the protections conferred by this Stipulation and Order do not cover the following

28   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
     158697.00601/123467462v.3                          3
                                        STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 4 of 14



1    Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

2    publication not involving a violation of this Order, including becoming part of the public record

3    through trial or otherwise; and (b) any information known to the Receiving Party prior to the

4    disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

5    information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

6    Protected Material at trial shall be governed by a separate agreement or order.

7            4.      DURATION

8            Even after final disposition of this litigation, the confidentiality obligations imposed by this

9    Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

10   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

11   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

12   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

13   time limits for filing any motions or applications for extension of time pursuant to applicable law.

14           5.      DESIGNATING PROTECTED MATERIAL

15           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

16   Non-Party that designates information or items for protection under this Order must take care to

17   limit any such designation to specific material that qualifies under the appropriate standards. The

18   Designating Party must designate for protection only those parts of material, documents, items, or
19   oral or written communications that qualify – so that other portions of the material, documents,

20   items, or communications for which protection is not warranted are not swept unjustifiably within

21   the ambit of this Order.

22           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

23   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

24   encumber or retard the case development process or to impose unnecessary expenses and burdens on

25   other parties) expose the Designating Party to sanctions.

26           If it comes to a Designating Party’s attention that information or items that it designated for
27   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

28   that it is withdrawing the mistaken designation.
     158697.00601/123467462v.3                          4
                                      STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 5 of 14



1            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

2    (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

3    Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

4    designated before the material is disclosed or produced.

5            Designation in conformity with this Order requires:

6            (a) for information in documentary form (e.g., paper or electronic documents, but excluding

7    transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

8    legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

9    portions of the material on a page qualifies for protection, the Producing Party also must clearly

10   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

11           A Party or Non-Party that makes original documents or materials available for inspection

12   need not designate them for protection until after the inspecting Party has indicated which material it

13   would like copied and produced. During the inspection and before the designation, all of the material

14   made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

15   identified the documents it wants copied and produced, the Producing Party must determine which

16   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

17   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

18   that contains Protected Material. If only a portion or portions of the material on a page qualifies for
19   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

20   appropriate markings in the margins).

21           (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

22   Designating Party identify on the record, before the close of the deposition, hearing, or other

23   proceeding, all protected testimony.

24           (c) for information produced in some form other than documentary and for any other

25   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

26   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
27   portion or portions of the information or item warrant protection, the Producing Party, to the extent

28   practicable, shall identify the protected portion(s).
     158697.00601/123467462v.3                           5
                                       STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 6 of 14



1            5.3     Inadvertent Failures to Designate.    If timely corrected, an inadvertent failure to

2    designate qualified information or items does not, standing alone, waive the Designating Party’s

3    right to secure protection under this Order for such material. Upon timely correction of a

4    designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

5    accordance with the provisions of this Order.

6            6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

7            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

8    confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

9    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

10   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

11   confidentiality designation by electing not to mount a challenge promptly after the original

12   designation is disclosed.

13           6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

14   by providing written notice of each designation it is challenging and describing the basis for each

15   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

16   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

17   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

18   begin the process by conferring directly (in voice to voice dialogue; other forms of communication
19   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

20   Party must explain the basis for its belief that the confidentiality designation was not proper and

21   must give the Designating Party an opportunity to review the designated material, to reconsider the

22   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

23   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

24   has engaged in this meet and confer process first or establishes that the Designating Party is

25   unwilling to participate in the meet and confer process in a timely manner.

26           6.3     Judicial Intervention.   If the Parties cannot resolve a challenge without court
27   intervention, the Designating Party shall file and serve a motion to retain confidentiality in

28   compliance with the Local Rules of the United States District Court for the Eastern District of
     158697.00601/123467462v.3                         6
                                      STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 7 of 14



1    California within 21 days of the initial notice of challenge or within 14 days of the parties agreeing

2    that the meet and confer process will not resolve their dispute, whichever is earlier. Each such

3    motion must be accompanied by a competent declaration affirming that the movant has complied

4    with the meet and confer requirements imposed in the preceding paragraph. Failure by the

5    Designating Party to make such a motion including the required declaration within 21 days (or 14

6    days, if applicable) shall automatically waive the confidentiality designation for each challenged

7    designation. In addition, the Challenging Party may file a motion challenging a confidentiality

8    designation at any time if there is good cause for doing so, including a challenge to the designation

9    of a deposition transcript or any portions thereof. Any motion brought pursuant to this provision

10   must be accompanied by a competent declaration affirming that the movant has complied with the

11   meet and confer requirements imposed by the preceding paragraph.

12           The burden of persuasion in any such challenge proceeding shall be on the Designating

13   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

14   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

15   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

16   retain confidentiality as described above, all parties shall continue to afford the material in question

17   the level of protection to which it is entitled under the Producing Party’s designation until the court

18   rules on the challenge.
19           7.      ACCESS TO AND USE OF PROTECTED MATERIAL

20           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

21   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

22   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

23   the categories of persons and under the conditions described in this Order. When the litigation has

24   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

25   DISPOSITION).

26           Protected Material must be stored and maintained by a Receiving Party at a location and in a
27   secure manner that ensures that access is limited to the persons authorized under this Order.

28
     158697.00601/123467462v.3                          7
                                      STIPULATED PROTECTIVE ORDER
           Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 8 of 14



1            7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

2    the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

3    information or item designated “CONFIDENTIAL” only to:

4            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

5    said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

6    this litigation.

7            (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

8    to whom disclosure is reasonably necessary for this litigation and who have signed the

9    “Acknowledgment and Agreement to Be Bound” (Exhibit A);

10           (c)   Experts (as defined in this Order) of the Receiving Party to whom disclosure is

11   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

12   to Be Bound” (Exhibit A);

13           (d) the court and its personnel;

14           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

15   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

17           (f)   during their depositions, witnesses in the action to whom disclosure is reasonably

18   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
19   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

20   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

21   bound by the court reporter and may not be disclosed to anyone except as permitted under this

22   Stipulated Protective Order.

23           (g) the author or recipient of a document containing the information or a custodian or other

24   person who otherwise possessed or knew the information.

25           8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

26                      OTHER LITIGATION
27

28
     158697.00601/123467462v.3                         8
                                        STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 9 of 14



1            If a Party is served with a subpoena or a court order issued in other litigation that compels

2    disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

3    must:

4            (a) promptly notify in writing the Designating Party. Such notification shall include a copy

5    of the subpoena or court order;

6            (b) promptly notify in writing the party who caused the subpoena or order to issue in the

7    other litigation that some or all of the material covered by the subpoena or order is subject to this

8    Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

9            (c)    cooperate with respect to all reasonable procedures sought to be pursued by the

10   Designating Party whose Protected Material may be affected.

11           If the Designating Party timely seeks a protective order, the Party served with the subpoena

12   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

13   before a determination by the court from which the subpoena or order issued, unless the Party has

14   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

15   expense of seeking protection in that court of its confidential material – and nothing in these

16   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

17   disobey a lawful directive from another court.

18           9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
19                   THIS LITIGATION

20           (a) The terms of this Order are applicable to information produced by a Non-Party in this

21   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

22   connection with this litigation is protected by the remedies and relief provided by this Order.

23   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

24   protections.

25           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

26   Party’s confidential information in its possession, and the Party is subject to an agreement with the
27   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

28
     158697.00601/123467462v.3                         9
                                       STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 10 of 14



1            (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of the

2    information requested is subject to a confidentiality agreement with a Non-Party;

3            (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

4    litigation, the relevant discovery request(s), and a reasonably specific description of the information

5    requested; and

6            (3) make the information requested available for inspection by the Non-Party.

7            (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

8    of receiving the notice and accompanying information, the Receiving Party may produce the Non-

9    Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

10   protective order, the Receiving Party shall not produce any information in its possession or control

11   that is subject to the confidentiality agreement with the Non-Party before a determination by the

12   court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

13   seeking protection in this court of its Protected Material.

14           10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

15           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

16   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

17   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

18   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
19   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

20   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

21   Be Bound” that is attached hereto as Exhibit A.

22           11.      INADVERTENT         PRODUCTION          OF     PRIVILEGED        OR      OTHERWISE

23                    PROTECTED        MATERIAL

24           When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

25   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

26   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
27   modify whatever procedure may be established in an e-discovery order that provides for production

28   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
     158697.00601/123467462v.3                          10
                                       STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 11 of 14



1    parties reach an agreement on the effect of disclosure of a communication or information covered by

2    the attorney-client privilege or work product protection, the parties may incorporate their agreement

3    in the stipulated protective order submitted to the court.

4            12.     MISCELLANEOUS

5            12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

6    its modification by the court in the future.

7            12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

8    no Party waives any right it otherwise would have to object to disclosing or producing any

9    information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

10   Party waives any right to object on any ground to use in evidence of any of the material covered by

11   this Protective Order.

12           12.3    Filing Protected Material. Without written permission from the Designating Party or a

13   court order secured after appropriate notice to all interested persons, a Party may not file in the

14   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

15   Material must comply with Local Rules of the United States District Court for the Eastern District of

16   California. Protected Material may only be filed under seal pursuant to a court order authorizing the

17   sealing of the specific Protected Material at issue. A sealing order will issue only upon the showing

18   required by applicable law. If a Receiving Party’s request to file Protected Material under seal is
19   denied by the court, then the Receiving Party may file the information in the public record pursuant

20   to unless otherwise instructed by the court.

21           13.     FINAL DISPOSITION

22           Within 60 days after the final disposition of this action, as defined in paragraph 4, each

23   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

24   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

25   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

26   the Protected Material is returned or destroyed, upon written request by the Producing Party, the
27   Receiving Party must submit a written certification to the Producing Party (and, if not the same

28   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
     158697.00601/123467462v.3                          11
                                       STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 12 of 14



1    where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

2    Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

3    reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

4    entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

5    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

6    work product, and consultant and expert work product, even if such materials contain Protected

7    Material. Any such archival copies that contain or constitute Protected Material remain subject to

8    this Protective Order as set forth in Section 4 (DURATION).

9            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

10   DATED: June 25, 2020                     EISENBAND LAW, P.A.
11

12                                            By: /s/ Michael Eisenband
                                                      Michael Eisenband
13                                            Attorney for Plaintiff
                                              KELLI ROTH
14

15   DATED: June 25, 2020                     BLANK ROME LLP
16

17                                            By: /s/ Harrison Brown
                                                      Ana Tagvoryan
18                                                    Harrison Brown
                                                      Dustin Moaven
19                                            Attorneys for Defendant
                                              PTGMB LLC
20
                                                Local Rule 131(e)
21
             I certify that approval of the filing of this document has been obtained from each of the other
22
     counsel-signatories and that each of the other counsel-signatories have authorized submission of this
23
     document on their behalf.
24

25
                                              By: /s/ Harrison Brown
26                                                    Harrison Brown

27

28
     158697.00601/123467462v.3                         12
                                      STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 13 of 14



1                 EXHIBIT A: ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

2            I, _____________________________________________________ [print or type full name],

3    of ______________________________________________________________________________

4    _________________________________________________________________________________

5    [print or type full address], _______________________________ [print or type telephone number],

6    declare under penalty of perjury that I have read in its entirety and understand the Stipulated

7    Protective Order that was issued by the United States District Court for the Eastern District of

8    California in the case of Roth v. PTGMB LLC, No. 20-00231. I agree to comply with and to be

9    bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

10   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I will

11   not disclose in any manner any information or item that is subject to this Stipulated Protective Order

12   to any person or entity except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the Eastern

14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

15   if such enforcement proceedings occur after termination of this action.

16           I hereby appoint _________________________________________ [print or type full name]

17   of ______________________________________________________________________________

18   _________________________________________________________________________________
19   [print or type full address], _______________________________ [print or type telephone number],

20   as my California agent for service of process in connection with this action or any proceedings

21   related to enforcement of this Stipulated Protective Order.

22

23   Date:

24   City and State where sworn and signed:
25   Printed name:
26   Signature:
27

28
     158697.00601/123467462v.3                          13
                                       STIPULATED PROTECTIVE ORDER
          Case 1:20-cv-00231-SAB Document 27 Filed 06/26/20 Page 14 of 14



1                                                        ORDER

2             Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

3             1.      The protective order is entered;

4             2.      The parties are advised that pursuant to the Local Rules of the United States District

5                     Court, Eastern District of California, any documents which are to be filed under seal

6                     will require a written request which complies with Local Rule 141; and

7             3.      The party making a request to file documents under seal shall be required to show

8                     good cause for documents attached to a nondispositive motion or compelling

9                     reasons for documents attached to a dispositive motion. Pintos v. Pacific Creditors

10                    Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009).

11
     IT IS SO ORDERED.
12

13   Dated:        June 26, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     158697.00601/123467462v.3                            14
                                        STIPULATED PROTECTIVE ORDER
